DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the filed granted petition on 11/05/2021, a new ground of rejection has issued as set forth below, similarly to the one was indicated by the Examiner Answer filed on 07/13/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 14 the best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Guffy et al. (U.S. Patent No. 3,314,339) in view of Kucharski (U.S. Patent No. 6,071,225).
	Regarding claim 1: Guffy discloses a creasing device comprising: a female drum (Fig. 2; via 20) that comprises: an outer surface (via 27); a central channel (via 30) that extends around the circumference of the drum; and a lateral rib (via 31) that extend around the circumference of the drum adjacent to and on each side of the central channel (via 31 on each side of groove 30), 
	Guffy may not disclose that the male drum having a resilient creasing ring nor pair of resilient shoulder flanking the single central rib.  
	However, Kucharski discloses similar device with the use of male drum with a resilient creasing ring and pair or resilient shoulder flanking the single central rib, see for example (Figs. 1 & 2; via single central rib 42 and shoulders 52).  
 	Considering that the main applied art of Guffy is pointing out to a weak issue to be resolved of which the use of metal rollers on the scoring tool of fiber board or the like (column 1, lines 10-26; “These metal rollers have not proven to be completely satisfactory for a number of reasons…object or advantage of the invention is to provide scoring means which improve the quality”).  Guffy is admitting the problem of using a metal scoring tool, which aiming and seeking to solve such a problem would be appreciated.

	Therefore, it would have been obvious and appreciated by those ordinary skill in the art before the effective filing date of applicant’s claimed invention, to have modified Guffy’s male drum by having a resilient single creasing ring/rib and pair of resilient shoulder flanking the single central rib, as suggested by Kucharski, in order to come up with scoring apparatus that 
	Regarding claim 2: Kucharski discloses that the radially outer part of each lateral rib has a rounded profile, see for example (Figs. 2 & 4; via rounded ends of ribs 42, 76 & 84);
	Regarding claim 3: Guffy discloses that the central channel has side walls formed by the respective lateral ribs (Fig. 3; via walls of the channels ribs 31 around channel 30);
	  Regarding claim 4: Guffy does not discloses that the central channel to have a base with a flat profile;
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of applicant’s claimed invention, to have modified Guffy’s central curved channel, by having a another with different shape such as base with flat profile, as a matter of engineering design choice, in order to accommodate different style and shape of the formed score lines;
	Regarding claim 5: Guffy disclose that the adjacent region of the outer surface of the female drum has a first radius, and wherein the base of the central channel has a second radius that is smaller than the first radius, see for example (Fig. 3; via radius of the base area of 30, is smaller than the radius of drum 20);
	Regarding claim 6: Guffy discloses that the region of the outer surface that is not immediately adjacent to the lateral ribs is cylindrical, having a third radius that is larger than the first radius, see for example (Figs. 1 & 3; via different radius of the cylinder 20 comparing to the base of 30 and adjacent rib 31);  
	Regarding claim 7: Guffy discloses that the pair of lateral ribs are formed by a single insert that is located in the female drum (Fig. 3; via pair of ribs 31 made of single insert);

	Regarding claim 9: Guffy discloses that the insert (via 27) further comprises at least one axial projection for anchoring the insert in a recess in a side wall of the circumferential groove (27 being inserted and/or positioned on 20);
	Regarding claim 10: Kucharski discloses the use insert (Figs. 2 & 4; via the entire positioned assembly top of the drum) made of different resilient materials such as rubber, synthetic rubber, EPDM and similar tough, resilient materials may be used (column 4, lines 5-10), inherently nylon could be used;
	Regarding claim 14: Guffy discloses that the resilient shoulders are integral with the resilient creasing ring, see for example (Fig. 3; via ring 27 and shoulders 32 or ribs 31).
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive, for the same reasons provided on the previously filed Examiner’s Answer on 07/13/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731